Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15, 17, and 19-20 are pending for examination. Claims 1, 11, and 17 are independent.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/04/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The office action is responsive to the amendments filed on 05/09/2022. As
directed by the amendments, claims 1-2, 4-9, 11, and 17 are amended. Claims 16 and 18 are cancelled.

Response to Arguments
Applicant’s arguments, filed 05/09/2022, with respect to 35 U.S.C. 112(b) have been fully considered and are persuasive. The 35 U.S.C. 112(b) rejection of 02/07/2022 has been withdrawn. 
Applicant’s arguments with respect to the 35 U.S.C 112(f) Interpretation have been considered and the interpretation has been updated to reflect the amended limitations.
Applicant’s arguments with respect to the 35 U.S.C 102 rejection have been considered but are moot because the new ground of rejection.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "pooling unit is configured to" in claim 1 and “pooling unit is further configured to” in claim 9. The Specification discloses (para 0042) sufficient structure.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 9-15, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henry et al. (US 20170103304A1, hereinafter "Henry") in view of Ross et al. (US 20160342893, hereinafter "Ross") .

Regarding Claim 1
Henry discloses: A pooling unit, wherein the pooling unit is configured to in response to receiving input data, align the input data into a plurality of rows to generate a pooling array and ([Para 0213] “the number of result rows written to the weight RAM 124 is one-fourth the number of rows of the input data matrix… However, alternatively, the data RAM 122 may be used rather than the weight RAM 124 to perform a pooling operation.” Examiner reads RAM 124 as the aligner, Ram 122 as a pooling unit, and the input matrix as the received input), over a number of arithmetic cycles, shift the rows relative to each other to reformat the input data into reformatted data ([Para 0204 and Fig 27-28] “Referring now to FIG. 28, a program listing of an NNU program that performs a pooling operation of the input data matrix of FIG. 27 and writes it back to the weight RAM 124 is shown. In the example of FIG. 28, the pooling operation computes the maximum value of respective 4x4 sub-matrices of the input data matrix. The program loops a number of times through a loop body of instructions at addresses 1 through 10.…. The input data matrix in the weight RAM 124 is effectively treated by the NNU program as 400 mutually exclusive groups of four adjacent rows, namely rows 0-3, rows 4-7, rows 8-11 and so forth to rows 1596-1599. Each group of four adjacent rows includes 128 4x4 sub-matrices, namely the 4x4 sub-matrices of elements formed by the intersection of the four rows of a group and four adjacent columns, namely columns 0-3, 4–7, 8-11 and so forth to columns 508-511.” Examiner reads loops as arithmetic cycles.), wherein the input data is received from a matrix processor and reflects an output channel of a convolutional layer ([Para 0212] “row of the weight RAM 124 so that it is ready to be used as an input data matrix for a next layer of the neural network, such as a convolution layer…”), and wherein each row comprises sections of input data that correspond to a group of neighborhood values in a matrix to which a pooling operation is be applied ([Para 0205] “In the example of FIG. 27, the input data is a 512x1600 matrix of wide words (e.g., 16 bits) stored in rows 0 through 1599 of the weight RAM 124. In FIG. 27, the words are denoted by their row, column location, e.g., the word in row 0 and column 0 is denoted D0,0; the word in row 0 and column 1 is denoted D0.1;”); and 
Henry does not explicitly disclose: apply in subsequent arithmetic cycles, a pooling operation to at least some of the reformatted data to obtain a pooling output that comprises a pooling value, wherein a subset of data from each row is combined to a set of data from which the pooling value is generated.
However, Ross discloses in the same field of endeavor: apply in subsequent arithmetic cycles, a pooling operation to at least some of the reformatted data to obtain a pooling output that comprises a pooling value, wherein a subset of data from each row is combined to a set of data from which the pooling value is generated ([Para 0040] “The matrix computation unit 312 can process the weight inputs and the activation inputs and provide a vector of outputs to the vector computation unit 314… In some implementations, the vector computation unit 314 generates normalized values, pooled values, or both. The vector of processed outputs can be used as activation inputs to the matrix computation unit 312, e.g., for use in a subsequent layer in the neural network.” Examiner interprets the activation inputs as the subset of data from each row (see para 0042) is combined to a set of data from which the pooling value is generated (i.e. weights).).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the method for Neural Networks selectable output function taught by Henry with the method for rotating data for neural network computations taught by Ross. Doing so generate accumulated outputs based on the plurality of inputs (Abstract, Ross).

Regarding Claim 11
Henry discloses: A method for using a hardware-based pooling system, the method comprising: receiving from a matrix processor an array of data that represents an output channel of a convolution layer in a convolutional neural network (CNN) ([Para 0204] “The input data matrix in the weight RAM 124 is effectively treated by the NNU program as 400 mutually exclusive groups of four adjacent rows, namely rows 0-3, rows 4-7, rows 8-11 and so forth to rows 1596-1599.” [Para 0212] “row of the weight RAM 124 so that it is ready to be used as an input data matrix for a next layer of the neural network, such as a convolution layer…”), 
converting the array of data into a set of rows having the same width as the array of data ([Para 0227] “The configuration 2902 implies the size of the input words received from the data RAM 122 and the weight RAM 124. In the narrow and funnel configurations, the size of the input words is narrow (e.g., 8 bits or 9 bits), whereas in the wide configuration, the size of the input words is wide (e.g., 12 bits or 16 bits). Furthermore, the configuration 2902 implies the size of the output result 133, which is the same as the input word size.”), wherein each row comprises sections of data that correspond to a group of -3-Application No.: 15/862,369neighborhood values in a matrix ([Para 0074] “An output map O is connected to an input matrix I by a "pooling operation which produces a downsampling of the input matrix, which supplies a downsample matrix.” [Para 0136 and Fig 8] “The operation of pooling of the outputs by down sampling consists in assembling the neighboring outputs to form a new, smaller output matrix 14.” Examiner reads the matrix 14 as having rows corresponding to neighborhood values.), wherein the set of rows are aligned according to a pooling operation that applies data to at least two rows of the set of rows to generate a pooling result ([Para 0205-0209] “at address 1 causes each of the NPUs 126 to read its corresponding word from the current row of the weight RAM 124, compare the word to the accumulator 202 value 217, and store in the accumulator 202 the maximum of the two values. Thus, for example, NPU 8 determines the maximum value of the accumulator 202 value 217 and data word DX.8 (where “x” is the current weight RAM 124 row) and writes the maximum value back to the accumulator 202.”; and outputting the pooling result into a memory device.”)
Henry does not explicitly disclose: wherein the array of data corresponds to a set of feature maps; 
However, Bichler discloses in the same field of endeavor: wherein the array of data corresponds to a set of feature maps ([Para 0058] “if matrix structure 600 represents a 3x3x3 image sent as a set of activation inputs to a first layer, the X and Y dimensions of the image (3x3) can be the spatial dimensions, and the Z dimension (3) can be the feature dimension corresponding to R, G, and B values.”); 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the method for Neural Networks selectable output function taught by Henry with the method for rotating data for neural network computations taught by Ross. Doing so generate accumulated outputs based on the plurality of inputs (Abstract, Ross).

Regarding Claim 17
Henry discloses: A method for using a pooling unit, the method comprising: receiving, from a matrix processor at a hardware-based pooling engine, a set of data arrays that each have a predefined relationship with each other ([Para 0204] “The input data matrix in the weight RAM 124 is effectively treated by the NNU program as 400 mutually exclusive groups of four adjacent rows, namely rows 0-3, rows 4-7, rows 8-11 and so forth to rows 1596-1599.” [Para 0212] “row of the weight RAM 124 so that it is ready to be used as an input data matrix for a next layer of the neural network, such as a convolution layer…”); 
Henry does not explicitly disclose: applying, according to a stride value, a pooling operation to data in at least two arrays from the set of data arrays to obtain a pooling result without having to satisfy a requirement of writing a convolution result into memory; and outputting the pooling result as a row of data points which are associated with a layer of a convolutional neural network (CNN).
However, Bichler discloses in the same field of endeavor: applying, according to a stride value ([Para 0034] “the input to the neural network from which the inference is to be computed, corresponding input and output sizes of each layer, a stride value for the neural network computation, and a type of layer to be processed, e.g., a convolutional layer or a fully connected layer.”), a pooling operation to data in at least two arrays from the set of data arrays to obtain a pooling result ([Para0074] and [Para 0040] “the vector computation unit 314 generates normalized values, pooled values, or both. The vector of processed outputs can be used as activation inputs to the matrix computation unit 312, e.g., for use in a subsequent layer in the neural network.”) without having to satisfy a requirement of writing a convolution result into memory ([Para 0033] “The output of the layer can be stored in the unified buffer for use as an input to a subsequent layer in the neural network or can be used to determine the inference.” Examiner interprets a buffer as temporary storage that does not require writing to memory.); and outputting the pooling result as a row of data points which are associated with a layer of a convolutional neural network (CNN) ([Para 0033-0034, Para 0040] [0076] “The process 900 can be performed for each convolutional layer of the neural network in order to compute an inference from a rec
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the method for Neural Networks selectable output function taught by Henry with the method for rotating data for neural network computations taught by Ross. Doing so generate accumulated outputs based on the plurality of inputs (Abstract, Ross).

Regarding Claim 2
Henry in view of Ross discloses: The pooling unit according to claim 1, wherein the input data has been generated by the matrix processor ([Para 0061-0063, Fig 4, and Fig 7], Ross “The matrix structure 600 can be a set of activation inputs. Generally, the neural network processor can send the activation inputs, e.g., elements within matrix structure 600, and weight inputs, e.g., Kernels A-D 710, to rows and columns of the array, respectively… The neural network processor “flattens' the matrix structure 600 before sending portions of the structure 600 to rows of the systolic array,” Examiner interprets the matrix structure 600 as input data that has been generated by neural network processor (i.e. matrix processor). The neural network processor (i.e. matrix processor) converts the high dimensional matrix structure 600 into a two-dimensional structure and sends it to the matrix computation unit 406/706 (i.e. the aligner).).

Regarding Claim 3
Henry in view of Ross discloses: The pooling unit according to claim 2, wherein, to maintain a stream of the input data, the pooling output is generated at a same rate as a rate at which the matrix processor generates the input data ([Para 0009], Ross “Generating the layer output from the accumulated output comprises normalizing and pooling the accumulated output to generate the layer output. Sending the plurality of vector inputs to one or more cells along a first dimension of the systolic array comprises: at a particular clock cycle, storing a first vector input in the plurality of vector inputs in a first cell of the systolic array” Examiner reads the clock cycle as the same rate of the input data.).

Regarding Claim 5
Henry in view of Ross discloses: The pooling unit according to claim 1, wherein the pooling unit comprises a multiply-and-shift circuit configured to generate -2-Application No.: 15/862,369the pooling output based on the pooling operation.  ([Para 0052], Ross “shifting the weight input or the activation input takes one or more clock cycles. The control signal can also determine whether the activation input or weight inputs are transferred to the multiplication circuitry 508, or can determine whether the multiplication circuitry 508 operates on the activation and weight inputs.”).

Regarding Claim 9
Henry in view of Ross discloses: The pooling unit according to claim 1, wherein the pooling unit is further configured to determine, without modifying the sequence of the pooling operation itself, a number and a location of data points involved in a pooling operation ([Para 0097-0099], Ross “the multiplexor control signal can determine which element of which vector is sent to the value loader's corresponding row cell and thereby used in the current operation. The circuit, e.g., a host 202 of FIG. 2, can select the multiplexor control signal based on what remaining products need to be computed for a given convolution calculation.”).

Regarding Claim 10
Henry in view of Ross discloses: The pooling unit according to claim 1, wherein a shift from one row to another row corresponds to a shift of a pooling window that convolves across a matrix at a stride value, the shift being defined by the number of arithmetic cycles ([Para 0051-0053], Ross “weights are pre-shifted into a weight path register 512… The weight register 502 can statically store the weight input such that as activation inputs are transferred to the cell, e.g., through the activation register 506, over multiple clock cycles, the weight input remains within the cell and is not transferred to an adjacent cell.”).

Regarding Claim 12
Henry in view of Ross discloses: The method according to claim 11, wherein the array of data is received at a hardware-based pooling unit ([Para 0042 and Fig 4], Ross “value loaders 402 send activation inputs to rows of the array 406 and a weight fetcher interface 408 sends weight inputs to columns of the array 406. ” Examiner interprets systolic array 406 as the received set of data arrays and vector computation unit 314 as a hardware-based pooling unit.).

Regarding Claim 13
Henry in view of Ross discloses: The method according to claim I1, wherein arrays of data are received at intervals of a number of arithmetic cycles [Para 0051-0053], Ross “weights are pre-shifted into a weight path register 512… The weight register 502 can statically store the weight input such that as activation inputs are transferred to the cell, e.g., through the activation register 506, over multiple clock cycles, the weight input remains within the cell and is not transferred to an adjacent cell.”).

Regarding Claim 14
Henry in view of Ross discloses: The method according to claim 11, wherein pooling results are generated at each interval ([Para 0009], Ross “Generating the layer output from the accumulated output comprises normalizing and pooling the accumulated output to generate the layer output. Sending the plurality of vector inputs to one or more cells along a first dimension of the systolic array comprises: at a particular clock cycle, storing a first vector input in the plurality of vector inputs in a first cell of the systolic array;” Examiner reads a clock cycles as an interval.).

Regarding Claim 15
Henry in view of Ross discloses: The method according to claim 14, wherein pooling results are output at each interval ([Para 0009], Ross “Generating the layer output from the accumulated output comprises normalizing and pooling the accumulated output to generate the layer output. Sending the plurality of vector inputs to one or more cells along a first dimension of the systolic array comprises: at a particular clock cycle, storing a first vector input in the plurality of vector inputs in a first cell of the systolic array ;” Examiner reads a clock cycles as an interval.).


Regarding Claim 19
Henry in view of Ross discloses: The method according to claim 17, wherein obtaining the pooling result utilizes a one-to-one relationship between an output channel and an input channel ([0039-0040 and 0074-0075], Ross “The matrix computation unit 312 can process the weight inputs and the activation inputs and provide a vector of outputs to the vector computation unit 314…the vector computation unit 314 generates normalized values, pooled values, or both.”).

Claims 4, 6-8, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Ross et al. (US 20160342893, hereinafter "Ross") in view of Bichler et al. (US 20170200078, hereinafter "Bichler") and Lau et al. (US 20180189238, hereinafter "Lau").

Regarding Claim 4
Henry in view of Ross discloses: The pooling unit according to claim 2, wherein pooling calculations are performed in parallel ([Para 0055], Ross “In order to effectively perform convolution calculations using the systolic array, the neural network processor parallelizes matrix multiplications having large dimensional spaces, which are generally required for convolution calculations.”), 
Henry in view of Ross does not explicitly disclose: wherein the number of pooling calculations equals a number of output channels in the matrix processor, such that, independent of a kernel size, the pooling output corresponds to a width of the matrix processor.
However, Lau discloses in the same field of endeavor: wherein the number of pooling calculations equals a number of output channels in the matrix processor, such that, independent of a kernel size, the pooling output corresponds to a width of the matrix processor ([Para 0103] “FIG. 6A illustrates a simplified example of forward pooling (e.g., performed by matrix processing engine 500 of FIG. 5). The illustrated example performs forward pooling on an input feature map 610 with dimensions H.times.W (e.g., height H and width W).”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the method for Neural Networks selectable output function taught by Henry with the method for rotating data for neural network computations taught by Ross with method for max pooling taught by Lau. Doing so can perform the max pooling operation using the one or more matrix operands and obtain a result of the max pooling operation ([Abstract, Lau]).

Regarding Claim 6
Henry in view of Ross and Lau discloses: The pooling unit according to claim 1, wherein the input data corresponds to a set of feature maps, and wherein the reformatted input data is used to reduce, by a predetermined factor, at least one of a height and a width of the set of feature maps ([Para 0103] Lau “FIG. 6A illustrates a simplified example of forward pooling (e.g., performed by matrix processing engine 500 of FIG. 5). The illustrated example performs forward pooling on an input feature map 610 with dimensions H.times.W (e.g., height H and width W).”).

Regarding Claim 7
Henry in view of Ross and Lau discloses: The pooling unit according to claim 1, wherein the rows have the same width as the input data, ([Para 0103] Lau “FIG. 6A illustrates a simplified example of forward pooling (e.g., performed by matrix processing engine 500 of FIG. 5). The illustrated example performs forward pooling on an input feature map 610 with dimensions H.times.W (e.g., height H and width W). Moreover, the illustrated example uses a 4.times.4 filter size with a stride of 4 in both the horizontal and vertical directions. In the illustrated example, the stride and filter size are equal for ease of illustration.”[Para 0112] “For backward pooling, the macro-column width may be fixed at a particular size, such as 32 elements. Moreover, there may also be a maximum supported filter size, such as 16.times.16 elements. Accordingly, in some embodiments, the size of the active feature map may be 16 row elements by 32 column elements, or 512 elements.”).

Regarding Claim 8
Henry in view of Ross and Lau discloses: The pooling unit according to claim 1, further comprising a state machine that shifts the pooling output into an output array ([Para 0133] Lau “Where appropriate, any of the foregoing may be used to build or describe appropriate discrete or integrated circuits, whether sequential, combinatorial, state machines, or otherwise.” [Para 0050] discloses that the matric processing unit can perform shift operations.).

Regarding Claim 20
Henry in view of Ross and Lau discloses: The method according to claim 17, wherein pooling result comprises one of an average pooling result ([Para 0009], Ross “Generating the layer output from the accumulated output comprises normalizing and pooling the accumulated output to generate the layer output.) and a max pooling result ([para 0013] Lau “The matrix processing functionality described throughout this disclosure provides an efficient hardware-based approach for performing max pooling in an artificial neural network.”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gupta et al. (US 20160335120 A1, hereinafter "Gupta") also describes neighborhood values (Para 0033, Gupta).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEWODROS E MENGISTU whose telephone number is (571)270-7714. The examiner can normally be reached Mon-Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH KAWSAR can be reached on (571)270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.E.M./Examiner, Art Unit 2127                                                                                                                                                                                                        
/NICHOLAS KLICOS/Primary Examiner, Art Unit 2145